UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7324



JOSHUA ORTEL HATFIELD,

                                            Petitioner - Appellant,

          versus


ROBERT SMITH, Superintendent; MIKE     EASLEY,
Attorney General, North Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Lacy H. Thornburg, Dis-
trict Judge. (CA-199-196-2)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Ortel Hatfield, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joshua Ortel Hatfield seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).      We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.            Accordingly,

we deny a certificate of appealability, deny Hatfield’s motion to

proceed in forma pauperis, and dismiss the appeal on the reasoning

of   the   district   court.    Hatfield   v.   Smith,   No.   CA-199-196-2

(W.D.N.C. Aug. 11, 2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                  DISMISSED




                                     2